DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 and 12/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda.
Fukuda (US Pub. No. 2017/0277027 A1) discloses:
Regarding claim 1, a heat dissipating module (i.e. cooling device; Figure 3, element 1) configured to dissipate heat of at least one heating element (i.e. heat source; Figure 3, element 60) of a projection device (page 3, paragraph 0037, lines 1-4), wherein the heat dissipating module (Figure 3, element 1) comprises a first radiator (Figure 3, element 35), a second radiator (Figure 3, element 15), a pipe (Figure 3, element 30), and at least one fan (Figure 3, element 20), wherein the second radiator (Figure 3, element 15) is disposed opposite to the first radiator (Figure 3, element 35), and the at least one heating element (Figure 3, element 60), the first radiator (Figure 3, element 35), and the second radiator (Figure 3, element 15) are connected to each other through the pipe (Figure 3, element 30) to form a loop (clearly illustrated in Figure 3); a working fluid (i.e. air flow inside element 30) is configured to be filled in the pipe (Figure 3, element 30), the working fluid (i.e. air) flows through the first radiator (Figure 3, element 35) after flowing through the second radiator (Figure 3, element 15) for heat exchange, and the working fluid (i.e. air) flowing into the first radiator (Figure 3, element 35) flows to the at least one heating element (Figure 3, element 60) for cyclic heat dissipation (i.e. thermal conduction/heat transfer; page 3, paragraph 0038, lines 4-13) after heat exchange again through the first radiator (Figure 3, element 15); and the at least one fan (Figure 3, element 20) is configured between the first radiator (Figure 3, element 35) and the second radiator 15).
Regarding claim 2, the air flow of the at least one fan blows (Figure 3, element 20) from the first radiator (Figure 3, element 35) toward the second radiator (Figure 3, element 15).
Regarding claim 8, at least one heat dissipating plate (i.e. thin plate) in contact with the at least one heating element (Figure 3, element 60) and connected to the pipe (Figure 3, element 30), wherein the working fluid (i.e. air) flows into the at least one heat dissipating plate (i.e. thin plate) to dissipate heat of the at least one heating element (Figure 3, element 60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Chiba et al.
Fukuda (US Pub. No. 2017/0277027 A1) teaches the salient features of the present invention as explained above except (regarding claim 4) a first drive element disposed between the second radiator and the at least one heating element and connected to the pipe, and (regarding claim 5) an accommodating tank disposed between the second radiator and the first drive element and connected to the pipe to accommodate the working fluid, wherein the working fluid within the accommodating tank circulates in the pipe through the first drive element.
Chiba et al. (US Pub. No. 2013/0070453 A1) discloses:
Regarding claim 4, a first drive element (Figure 3, element 202) disposed between the second radiator (Figure 3, element 203b) and the at least one heating element (Figure 3, element 201B) and connected to the pipe (Figure 3, element 200c).
Regarding claim 5, an accommodating tank (Figure 3, element 205) disposed between the second radiator (Figure 3, element 203b) and the first drive element (Figure 3, element 202) and connected to the pipe (Figure 3, element 200c) to accommodate the working fluid (i.e. coolant), wherein the working fluid within the accommodating tank circulates in the pipe through the first drive element (page 4, paragraph 0064, lines 1-6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first drive element and accommodating tank disclosed by Chiba et al. in combination with Fukuda’s invention for the purpose of imparting a greater cooling effect to the solid-state light sources (Chiba et al., page 4, paragraph 0067, lines 5-6).
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Fukuda.
Wu et al. (US Pub. No. 2020/0201151 A1) discloses:
Regarding claim 9, a projection device (Figure 1, element 100), comprising a casing (Figure 1, element 110), a projection lens (Figure 1, element 120), at least one heating element (Figure 1, element 130), and a heat dissipating module (Figure 1, elements 140, 150 and 160), wherein the projection lens (Figure 1, element 120) is joined with the casing (Figure 1, element 110); the at least one heating element (Figure 1, element 130) is configured in the casing (Figure 1, element 110); and the heat dissipating module (Figure 1, elements 140, 150 and 160) is configured in the casing (Figure 1, element 110), and the heat dissipating module (Figure 1, elements 140, 150 and 160) comprises a first radiator (Figure 1, element 152), a second radiator (Figure 1, element 154), a pipe (Figure 1, element 170), and at least one fan (Figure 1, element 140), wherein the second radiator (Figure 1, element 154) is disposed opposite to the first radiator (Figure 1, element 152), and the at least one heating element (Figure 1, element 130), and the working fluid (i.e. airflow; Figure 1, element A1) flowing into the first radiator (Figure 1, element 152) flows to the at least one heating element (Figure 1, element 130) for cyclic heat dissipation after heat exchange again (page 4, paragraph 0032, lines 24-31) through the first radiator (Figure 1, element 152); and the at least one fan (Figure 1, element 140) is configured between the first radiator (Figure 1, element 152) and the second radiator (Figure 1, element 154).
Regarding claim 10, the casing (Figure 1, element 110) comprises an air inlet (Figure 1, element 110a), the first radiator (Figure 1, element 152) of the heat dissipating module (Figure 1, elements 140, 150 and 160) is disposed corresponding to the air inlet (Figure 1, element 110a), and air flow (Figure 1, element A1) generated by the at least one fan (Figure 1, element 140) enters into the casing (Figure 1, element 110) from the air inlet (Figure 1, element 110a) and blows from the first radiator (Figure 1, element 152) toward the second radiator (Figure 1, element 154).
Regarding claim 11, an air flow direction (Figure 1, element A1) at the air inlet (Figure 1, element 110a) is perpendicular to a projection direction of the projection lens (Figure 1, element 120).
Regarding claim 12, the casing (Figure 1, element 110) further comprises an air outlet (Figure 1, element110b), and an air flow direction (Figure 1, element A1) at the air outlet (Figure 1, element 110b) is parallel to the air flow direction at the air inlet (Figure 1, element 110a).
Regarding claim 13, at least one system fan (Figure 1, element 140) configured in the casing (Figure 1, element 110) and disposed corresponding to the air outlet (Figure 1, element 110b).
Regarding claim 14, an air flow direction (Figure 1, element A2) at the air inlet (Figure 1, element 114a) is parallel to a projection direction of the projection lens (Figure 1, element 120).
Regarding claim 15, the heat dissipating module (Figure 1, elements 140, 150 and 160) further comprises: at least one heat dissipating plate (Figure 1, element 152) in contact with the at least one heating element (Figure 1, element 120) and connected to the pipe (Figure 1, element 170), wherein the working fluid (i.e. air) flows into the at least one heat dissipating plate (Figure 1, element 152) to dissipate heat of the at least one heating element (Figure 1, element 130).
Wu et al. teaches the salient features of the present invention as explained above except (regarding claim 9) the first radiator, and the second radiator are connected to each other through the pipe to form a loop, wherein a working fluid is configured to be filled in the pipe, the working fluid flows through the first radiator after flowing through the second radiator for heat exchange.
Fukuda (US Pub. No. 2017/0277027 A1) discloses the first radiator (Figure 3, element 35), and the second radiator (Figure 3, element 15) are connected to each other through the pipe (Figure 3, element 30) to form a loop (clearly illustrated in Figure 3), wherein a working fluid (i.e. air flow inside element 30) is configured to be filled in the pipe (Figure 3, element 30), the working fluid (i.e. air) flows through the first radiator (Figure 3, element 35) after flowing through the second radiator (Figure 3, element 15) for heat exchange (i.e. thermal conduction/heat transfer; page 3, paragraph 0038, lines 4-13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a first radiator, and a second radiator connected to each other through the pipe to form a loop, wherein a working fluid is configured to be filled in the pipe, the working fluid flows through the first radiator after flowing through the second radiator for heat exchange as shown by Fukuda in combination with Wu et al.’s invention for the purpose of cooling the light source in a projector (Fukuda, page 2, paragraph 0021, lines 3-4).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Fukuda as applied to claims 9-15 above, and further in view of Chiba et al.
Wu et al. (US Pub. No. 2020/0201151 A1) in combination with Fukuda (US Pub. No. 2017/0277027 A1) teaches the salient features of the present invention as explained above except (regarding claim 17) a first drive element disposed between the second radiator and the at least one heating element and connected to the pipe, and (regarding claim 18) an accommodating tank disposed between the second radiator and the first drive element and connected to the pipe to accommodate the working fluid, wherein the working fluid within the accommodating tank circulates in the pipe through the first drive element.
Chiba et al. (US Pub. No. 2013/0070453 A1) discloses:
Regarding claim 17, a first drive element (Figure 3, element 202) disposed between the second radiator (Figure 3, element 203b) and the at least one heating element (Figure 3, element 201B) and connected to the pipe (Figure 3, element 200c).
Regarding claim 18, an accommodating tank (Figure 3, element 205) disposed between the second radiator (Figure 3, element 203b) and the first drive element (Figure 3, element 202) and connected to the pipe (Figure 3, element 200c) to accommodate the working fluid (i.e. coolant), wherein the working fluid within the accommodating tank circulates in the pipe through the first drive element (page 4, paragraph 0064, lines 1-6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first drive element and accommodating tank disclosed by Chiba et al. in combination with Wu et al. and Fukuda’s invention for the purpose of imparting a greater cooling effect to the solid-state light sources (Chiba et al., page 4, paragraph 0067, lines 5-6).

Allowable Subject Matter
Claims 3, 6-7, 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3 and 16, Wu et al. (US Pub. No. 2020/0201151 A1) discloses a first radiator (Figure 1, element 152) comprising a first air inlet side (Figure 1, element 116a) and a first air outlet side (Figure 1, element 110b).  However, Wu et al. and the prior art of record neither shows nor suggests an air flow generated by the at least one fan enters the first radiator from the first air inlet side and exits from the first air outlet side, and a first pressure difference exists between the first air inlet side and the first air outlet side, wherein the second radiator comprises a second air inlet side and a second air outlet side opposite to each other, the air flow generated by the at least one fan enters the second radiator from the second air inlet side and exits from the second air outlet side, a second pressure difference exists between the second air inlet side and the second air outlet side, and the second pressure difference is less than the first pressure difference.
Regarding claims 6 and 19, Chiba et al. (US Pub. No. 2013/0070453 A1) discloses a working fluid (i.e. coolant) comprising a first temperature between the first drive element (Figure 3, element 202) and the second radiator (Figure 3, element 203b).  However, Chiba et al. and the prior art of record neither shows nor suggests a working fluid comprising a second temperature between the second radiator and the first radiator, and the working fluid comprises a third temperature between the first radiator and the at least one heating element, wherein the third temperature is less than the second temperature, and the second temperature is less than the first temperature.
Regarding claims 7 and 20, Chiba et al. (US Pub. No. 2013/0070453 A1) discloses a drive element (Figure 3, element 202) and an accommodating tank (Figure 3, element 205) connected to a pipe (Figure 3, element 200).  However, Chiba et al. and the prior art of record neither shows nor suggests a second drive element and an accommodating tank which are disposed between the first radiator and the at least one heating element and connected to the pipe, wherein the accommodating tank accommodates the working fluid, and the working fluid circulates in the pipe through the second drive element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura (US Patent No. 8,002,415 B2) discloses a projection-type image display device generates projection light by modulating light beams of at least three primary colors in accordance with image information and synthesizing the modulated light beams. The display device includes a light source unit constituted by arranging a plurality of light source elements each having light source arrays being arranged on heat receiving plates respectively so as to conduct the light beams of the colors to irradiation surfaces of a synthesizing prism, a refrigerating unit including at least a refrigerant compressor, a condenser, a pressure reducing unit and a refrigerant pipe constituting an evaporator, and an air cooling device lower in cooling capacity than the refrigerating unit. Of the plural light source arrays, those relatively large in the amount of heat generated are connected to the refrigerating unit, while the others are connected to the air cooling unit.
Kanno et al. (US Pub. No. 2011/0181842 A1) teaches a light source apparatus that includes space-saving LED cooling unit, and a projector type image display apparatus including the same. The light source apparatus of the present invention includes a plurality of LEDs, a plurality of heatsinks that are respectively thermally coupled to the LEDs and that are disposed in series with an interval between each other, and a cooler mechanism that sends a cooling airflow into the heatsinks along their disposition direction. A heatsink included in the plurality of heatsinks that dissipates the heat of an LED having a greater heat generating amount out of the plurality of LEDs is disposed downstream in the cooling airflow from the other heatsink.
Chen (US Pub. No. 2010/0045941 A1) shows a projector including a casing, an optical engine, and a heat dissipating module. The casing includes a first sidewall, a front wall defining a hole, a second sidewall, and a rear wall connected in sequence. The optical engine includes a lens module substantially aligned with the hole defined by the front wall, a DMD, and an illuminator module. The illuminator module is arranged at a side of the lens module away from the second sidewall, and includes a housing having a side surface away from the lens module and at least one light source installed on the side surface. The heat dissipating module includes a first heat sink attached to the at least one light source, a blower, and an exhaust fan. The blower is for blowing air towards the first heat sink from an air inlet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/           Examiner, Art Unit 2882                                                                                                                                                                                             
06/02/2022